Case 1:21-mc-21911-MGC Document 11 Entered on FLSD Docket 08/02/2021 Page 1 of 8




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION

                                Case No. 21-mc-21911-COOKE/O’SULLIVAN

              Underlying Case: Devin Thomas Harley v. North American Services LLC
            and Marvin Morales, Case No. 2:19-cv-00029-DCN (SC/Charleston Division)

  NORTH AMERICAN TRANSPORTATION
  SERVICES, LLC, AND MARVIN MORALES,

                      Plaintiffs,
  v.

  RYDER TRUCK RENTAL, INC., RYDER TRUCK
  RENTAL, LT,

                      Defendants.
                                                                    /

                                                          ORDER

             THIS MATTER came before the Court on North American Transportation

  Services, LLC & Marvin Morales’ Motion to Compel Non-Parties Ryder Truck Rental,

  Inc. & Ryder Truck Rental, LT. 1 to Comply with Subpoena (DE# 1, 5/21/21) (hereinafter

  “Motion to Compel”). On July 9, 2021, the defendants filed Ryder’s Response in

  Opposition to Motion to Compel (DE# 9, 7/9/21) (hereinafter “Response”). On July 16,

  2021, the plaintiffs filed North American Transportation Services, LLC & Marvin Morales’

  Reply in Support of Motion to Compel (DE# 10, 7/16/21) (hereinafter “Reply”). Having

  reviewed the applicable filings and law, it is

             ORDERED AND ADJUDGED that for the reasons stated herein, North American

  Transportation Services, LLC & Marvin Morales’ Reply in Support of Motion to Compel

  (DE# 10, 7/16/21) is GRANTED.


  1
      The defendants will be collectively referred to as “Ryder.”


                                                              1
Case 1:21-mc-21911-MGC Document 11 Entered on FLSD Docket 08/02/2021 Page 2 of 8




                                       BACKGROUND

         North American Transportation Services, LLC (hereinafter “NATS”) & Marvin

  Morales (hereinafter “Morales”) are seeking a discrete set of Non-Party Ryder’s

  insurance policies to determine whether they provide coverage to the plaintiffs in an

  ongoing lawsuit. See Motion to Compel at 1 (DE# 1, 5/21/21). NATS and Morales are

  defendants in Devin Thomas v. North American Transport Services, LLC and Marvin

  Morales, No. 2:19-cv-00029-DCN, pending before the United States District Court for

  the District of South Carolina (hereinafter “Underlying Litigation”). See id. at 2. The

  dispute concerns a fatal car accident on November 11, 2016 that involves the

  commercial trailer leased to NATS from Ryder, and a commercial tractor leased to

  NATS from Bowman Sales & Equipment, both of which were driven by Morales on

  NATS’ behalf. See id.

         According to a September 8, 2020 letter, NATS and Ryder signed a lease

  agreement which required NATS to furnish and maintain a $1 million automobile

  insurance policy that would insure both NATS and Ryder and act as the primary

  coverage rather than excess coverage to either party. See Plaintiff’s Exhibit B (DE# 1-

  2, 5/21/21). The letter discloses that Ryder maintained a policy issued by Old Republic

  Insurance Company, along with other insurers. See id. Additionally, NATS agreed to

  defend and indemnify Ryder “for any damages arising out of the use of the tractor” that

  exceeds $1 million, and that Ryder’s own policies “would never apply to any claims

  arising out of its use of the tractor.” See Response at 14-15 (DE# 9, 7/9/21) (emphasis

  in original).




                                               2
Case 1:21-mc-21911-MGC Document 11 Entered on FLSD Docket 08/02/2021 Page 3 of 8




            Ryder is not a party to the suit, and there are no claims or evidence of negligence

  against Ryder. See Response at 2 (DE# 9, 7/9/21) (noting that the pursuant to South

  Carolina law, Ryder will never be a defendant in the Underlying Litigation because the

  statute of limitations has expired). The Underlying Litigation has implicated multiple

  insurance policies, some of which were not directly issued to NATS or Ryder. See

  Motion to Compel at 5 (DE# 1, 5/21/21). While the plaintiff has been afforded some

  coverage, NATS claims that those policies are insufficient to resolve the Underlying

  Litigation. See id.

            NATS and Morales seek all insurance policies providing coverage to Ryder for

  “any loss, damage or claim arising from the use, maintenance, ownership or operation”

  of the tractor and ‘for any loss, damage, or claim for any liability arising from any of its

  entitles’ leasing operations or agreements with [NATS] in 2016 and 2017.’” Motion to

  Compel at 6 (DE# 1, 5/21/21) (quoting Plaintiff’s Exhibit C at 5 (DE# 1-3, 5/21/21)). The

  plaintiffs believe that there may be coverage for this claim under Ryder’s policies and

  are amenable to entry of a confidentiality order to obtain the discovery. Reply at 7 (DE#

  10, 7/16/21).

                                    STANDARD OF REVIEW

            The Federal Rules of Civil Procedure favor an expansive scope of discovery, and

  “[d]istrict courts are entitled to broad discretion in managing pretrial discovery matters.”

  Republic of Ecuador v. Hinchee, 741 F.3d 1185, 1188 (11th Cir. 2013) (quoting Perez v.

  Miami–Dade Cnty., 297 F.3d 1255, 1263 (11th Cir.2002)). The amended Rule 26(b)(1)

  states:

            Parties may obtain discovery regarding any non-privileged matter that is relevant
            to any party’s claim or defense and proportional to the needs of the case,



                                                 3
Case 1:21-mc-21911-MGC Document 11 Entered on FLSD Docket 08/02/2021 Page 4 of 8




        considering the importance of the issues at stake in the action, the amount in
        controversy, the parties’ relative access to relevant information, the parties’
        resources, the importance of the discovery in resolving the issues, and whether
        the burden or expense of the proposed discovery outweighs its likely benefit.

  Fed. R. Civ. P. 26(b)(1). “Information within the scope of discovery need not be

  admissible evidence to be discoverable.” Id. While the plaintiffs rely on cases that

  preceded the 2015 amendments to the Rules in their Motion to Compel, the cited cases

  apply the correct standard. It has long been established that “the courts must employ a

  liberal standard in keeping with the purpose of the discovery rules,” although the

  amendments temper the element of relevance by allowing discovery ‘‘through increased

  reliance on the common-sense concept of proportionality.’” Off. Depot, Inc. v.

  Elementum Ltd., No. 9:19-CV-81305, 2020 WL 5506445, at *3 (S.D. Fla. Sept. 14,

  2020); In re: Takata Airbag Prod. Liab. Litig., No. 14-24009-CV, 2016 WL 1460143, at

  *2 (S.D. Fla. Mar. 1, 2016) (quoting Chief Justice John Roberts, 2015 Year–End Report

  on the Federal Judiciary 6 (2015)). “Proportionality requires counsel and the court to

  consider whether relevant information is discoverable in view of the needs of the case.”

  Tiger v. Dynamic Sports Nutrition, LLC, No. 6:15-CV-1701-ORL-41TBS, 2016 WL

  1408098, at *2 (M.D. Fla. Apr. 11, 2016). “Where the objection is based on

  proportionality factors other than undue burden, the party seeking discovery bears the

  burden of proving the request is proportional to the needs of the case.” In re Zantac

  (Ranitidine) Prod. Liab. Litig., No. 20-MD-2924, 2020 WL 5585137, at *3 (S.D. Fla.

  Sept. 16, 2020), aff'd, No. 20-MD-2924, 2020 WL 6440461 (S.D. Fla. Nov. 3, 2020).

        Under Rule 45, a party may subpoena a nonparty to obtain discovery for an

  ongoing litigation, and “must take reasonable steps to avoid imposing undue burden or

  expense on a person subject to the subpoena.” Fed. R. Civ. P. 45. While Rule 45 does



                                              4
Case 1:21-mc-21911-MGC Document 11 Entered on FLSD Docket 08/02/2021 Page 5 of 8




  not list relevancy as a factor when determining the permissible bounds of discovery, “it

  is generally accepted that the scope . . . is limited by the relevancy requirement of the

  federal discovery rules.” Jordan v. Comm'r, Mississippi Dep't of Corrs., 947 F.3d 1322,

  1329 (11th Cir.), cert. denied sub nom. Jordan v. Georgia Dep't of Corrs., 141 S. Ct.

  251, 208 L. Ed. 2d 25 (2020). Accordingly, a Rule 45 subpoena to a non-party has the

  same scope of discovery allowed under Rules 26(b) and 34. Motion to Compel at 9

  (DE# 1, 5/21/21); see also Jordan, 947 F.3d at 1329; Kona Spring Water Distrib., Ltd. v.

  World Triathlon Corp., No. 8:05-CV-119-T-23TBM, 2006 WL 905517, at *2 (M.D. Fla.

  Apr. 7, 2006).

                                          ANALYSIS

    I.   Ryder’s Policies Are Relevant, Practically Significant, and Proportional to
         the Underlying Litigation

         The plaintiffs argue that all of Ryder’s insurance policies from a discrete

  timeframe should be disclosed. Motion to Compel at 10 (DE# 1, 5/21/21). The plaintiffs

  have met their burden of showing that Ryder’s policies are relevant to the claims against

  them in the Underlying Litigation and have a reasonable basis to believe that coverage

  may be afforded by those policies. Insurance policies have a wide range of coverage

  potential to those not listed on the first page of the policy or to individuals not named at

  all. NATS’s defense, for instance, is currently being funded by an excess policy issued

  to Bowman Sales & Equipment, the non-party tractor lessor. Motion to Compel at 12

  (DE# 1, 5/21/21).

         The defendants’ argument that Ryder’s policies are “not in any way implicated by

  the claims at issue” because Ryder does not face any liability in the Underlying

  Litigation lacks merit. Response at 11 (DE# 9, 7/9/21). The plaintiffs never contended



                                                5
Case 1:21-mc-21911-MGC Document 11 Entered on FLSD Docket 08/02/2021 Page 6 of 8




  that Ryder is or should be held liable. Instead, the plaintiffs maintain that since Ryder

  owned the tractor involved in the accident, “Ryder’s policies may afford coverage for the

  claim or to NATS and Morales through additional insured endorsements or other policy

  language.” Reply at 3 (DE# 10, 7/16/21). As stated previously, discovery should be

  permitted “in view of the needs of the case,” and the possibility of coverage may be

  essential to resolving the Underlying Litigation should the plaintiffs prevail.

         Ryder had previously offered NATS a compromise of mutual disclosure of

  primary policies under a confidentiality order in which NATS would only pursue the

  matter further by instituting a declaratory judgment insurance coverage action. See

  Plaintiff’s Exhibit D (DE# 1-4, 5/21/21). NATS rejected the offer, arguing that there may

  be coverage under an umbrella or excess policy even if there is none under the primary,

  such as was the case with Bowman’s policy. See Motion to Compel at 13 (DE# 1,

  5/21/21). NATS and Morales properly point out that this is not a declaratory judgment

  action for coverage. See Reply at 2 (DE# 10, 7/16/21). Without an opportunity to fully

  examine Ryder’s insurance policies, the plaintiffs do not have a sufficient factual basis

  to make a claim on the merits for a declaratory judgment. This is simply a discovery

  matter governed by Rules 45, 26(b), and 34, and disclosure of insurance information is

  common practice, regardless of whether Ryder lacks any liability.

         The information sought in NATS’ and Morales’ Subpoena is not unduly

  burdensome to Ryder. See Plaintiff’s Exhibit C (DE# 1-3, 5/21/21). The Subpoena

  limits discovery to a selection of insurance “policies that provide coverage to NATS or

  Morales” and are applicable during the timeframe of the accident for the single tractor.

  Reply at 6 (DE# 10, 7/16/21). With such a limited request, the benefit of Ryder’s




                                                6
Case 1:21-mc-21911-MGC Document 11 Entered on FLSD Docket 08/02/2021 Page 7 of 8




  policies in the face of significant damages, should they be implicated by the underlying

  claims, outweigh the burden of producing such accessible documents. NATS and

  Morales’ willingness to entry of a confidentiality order further demonstrates their good

  faith effort to be thoughtful of Ryder’s expectation of privacy in its insurance contracts.

          Ryder’s reliance on Davis v. Nationwide Insurance Co. of America is misplaced.

  Davis is factually distinguishable. Davis, No. 19-CV-80606, 2020 WL 7480819 (S.D. Fla.

  Dec. 18, 2020). In Davis, the court denied discovery because a party sought a

  disproportionate volume of discovery that was irrelevant to the insurer at issue or

  whether the policies responded to the claims. Id. Ryder has not met its burden to

  establish that a single set of insurance policies that apply to a single vehicle during a

  limited time frame is unduly burdensome.

    II.   The Graves Amendment Is Irrelevant to this Dispute

          The defendants have improperly framed this discovery dispute as concerning

  their own liability in the Underlying Litigation. In the Response, Ryder cites the Graves

  Amendment (49 U.S.C. § 30106), which “preempts all state statutory and common law

  to the extent those laws hold owners in the business of renting or leasing motor vehicles

  vicariously liable for the negligence of drivers . . . ”. 29 A.L.R. Fed. 2d 223 (Originally

  published in 2008); Response at 16 (DE# 9, 7/9/21). Ryder’s exemption from liability is

  irrelevant to the discoverability of its insurance policies. This dispute centers on NATS

  and Morales’ potential liability in the Underlying Litigation, and Ryder’s exemption does

  not have any bearing on the coverage extended in the insurance contract. Ryder’s

  argument that there is no benefit to the disclosure of Ryder’s insurance information

  lacks merit. The court cannot determine that the damages sought in the Underlying




                                                7
Case 1:21-mc-21911-MGC Document 11 Entered on FLSD Docket 08/02/2021 Page 8 of 8




  Litigation do not implicate these policies without examining the coverage that they afford

  in the first place.

   III.   The Lease Agreement Operates Independently of Ryder’s Insurance
          Contracts

          The defendants argue that the lease agreement between Ryder and NATS,

  which required NATS to “furnish and maintain” a $1 million automobile liability insurance

  policy to cover both parties, along with other indemnity-related obligations, precludes

  disclosure of Ryder’s policies. See Plaintiff’s Exhibit B (DE# 1-2, 5/21/21). The

  defendant’s argument, however, is unpersuasive. NATS has not “demand[ed] that

  Ryder’s insurance cover the claims against them,” but simply has requested to examine

  the policy. Response at 15 (DE# 9, 7/9/21). Ryder’s assertion that NATS and Morales’

  request will trigger breach of contract and contractual indemnity claims does not prevent

  the court from granting the plaintiffs’ Motion to Compel and ordering Ryder to comply

  with the subject subpoena. See id.

   IV.    Conclusion

          Based on the foregoing reasons, the plaintiff’s Motion to Compel Non-Parties

  Ryder Truck Rental, Inc. & Ryder Truck Rental, LT. to Comply with Subpoena (DE# 1,

  5/21/21) is GRANTED.

          DONE and ORDERED, in chambers, in Miami, Florida, this 2nd day of August,

  2021.




                                                    JOHN J. O’SULLIVAN
                                                    UNITED STATES MAGISTRATE JUDGE



                                              8
